DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 10/08/2020 and 04/06/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 10, 31, and 32 are objected to because of the following informalities:  
“include plurality of bolts” in Claim 10, Line 6 should read “include a plurality of bolts”.
The extra space after “mount” in Line 2 of Claims 31 and 32 should be deleted.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first/second mating feature” in Claims 13, 15-16, and 29-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31-32 disclose the limitation “an outer mount included in the outer vane support”.  However, Claims 31-32 depend upon Claim 21, and Claim 21 already discloses at least one outer mount included in an outer vane support.  
For the purposes of compact prosecution, “an outer mount included in the outer vane support” is being treated as reciting “the at least one outer mount included in the outer vane support”.
Claim 33 is rejected due to its dependence upon rejected Claim 32.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver (US Patent No: 9,863,260).
Regarding Claim 21: Weaver discloses a turbine vane assembly (Figure 4, No. 102 – assembly comprises a plurality of nozzles 102) comprising a plurality of turbine vanes (106 – each nozzle comprises a vane 106), and an outer vane support (116) including at least one outer mount (170 – each nozzle comprises an outer mount 170) located radially outward of the plurality of turbine vanes and extending circumferentially at least partway about an axis and a plurality of support spars (190) that each extend radially inward from the at least one outer mount through an interior cavity (191) of one turbine vane of the plurality of turbine vanes (Figure 4), wherein the plurality of support spars are integrally formed with the at least one outer mount to form a single-piece component (Figure 4; Column 9, Lines 37-40).
Regarding Claim 22: Weaver discloses the turbine vane assembly of Claim 21, further comprising an inner vane support (114) spaced apart radially from the at least one outer mount relative to the axis to locate the plurality of turbine vanes radially between (Figure 4), the inner vane support including at least one inner mount (160) that extends circumferentially at least partway about the axis and a plurality of fasteners (Column 9, 
Regarding Claim 32: Weaver discloses the turbine vane assembly of Claim 21, further comprising an inner vane support (114) spaced apart radially from the at least one outer mount included in the outer vane support relative to the axis to locate the plurality of turbine vanes radially between, the inner vane support including an inner mount platform (160) that extends at least partway circumferentially about the axis and a locking pin (Column 9, Lines 32-33) that extends through the inner mount platform and into a first support spar included in the plurality of support spars to block circumferential rotation of the outer vane support about the axis relative to the inner vane support.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of Heitman (US Publication No: 2017/0022833).
Regarding Claim 1: Weaver discloses a turbine vane assembly (102) for use in a gas turbine engine (Figure 1, No. 10).  The assembly comprises a ceramic matrix composite turbine vane (106; Paragraph [0028], Lines 7-11) adapted to interact with hot gases flowing through a gas path of the gas turbine engine during use of the turbine vane assembly, the ceramic matrix composite turbine vane including a first turbine vane, and a metallic outer vane support (116; Paragraph [0043], Lines 1-3) configured to receive force loads applied to the ceramic matrix composite turbine vane by the hot gases during use of the turbine vane assembly in the gas turbine engine (Paragraph [0040], Lines 8-14), the metallic outer vane support including an outer mount (170) located radially outward of the ceramic matrix composite turbine vane and extending at least partway circumferentially about the axis (Figures 1-4), and a first support spar (190) that extends radially inward from the outer mount through an interior cavity of the first turbine vane (Figure 4; Paragraph [0041], Lines 6-10), wherein the first support spar is integrally formed with the outer mount to form a single-piece component (Paragraph [0042], Lines 1-4).  Weaver, however, fails to disclose a plurality of CMC turbine vanes, the plurality including a second turbine vane spaced apart circumferentially from the first turbine vane relative to an axis; and a second support spar spaced apart circumferentially from the first support spar relative to the axis that extends radially inward from the outer mount and second support spars are integrally formed with the outer mount to form a single-piece component.
Heitman teaches a turbine vane assembly (Figures 2-3, No. 202) for a gas turbine engine (Figure 1, No. 100), wherein the vane assembly comprises a plurality of CMC turbine vanes (210; Paragraph [0040], Lines 1-3), the plurality of CMC vanes comprising first and second CMC turbine vanes (Figure 3) circumferentially spaced apart relative to an axis (Figures 2-3); and first and second support spars (208) that extend radially inward from an outer mount (214) through an interior cavities of the first and second turbine vanes (Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to duplicate the first CMC turbine vane and first support spar of the vane assembly of Weaver, thus forming a vane assembly with first and second CMC turbine vanes circumferentially spaced, as taught by Heitman, and thus having the first and second support spars are integrally formed with the outer mount to form a single-piece component.  Duplication of parts has been held as an obvious modification (see MPEP 2144.04(VI)(B)), and forming a second turbine vane and support spar in the turbine vane assembly of Weaver still results in the vane assembly directing combustion gases downstream (Heitman: Paragraph [0037], Lines 7-8) and the support struts carrying loads from the radially inward side of the vane assembly to the radially outward side, where the loads are then transferred to a structure of the gas turbine engine (Heitman: Paragraph [0038], Lines 4-8).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the 
Regarding Claim 2: Weaver, as modified by Heitman, discloses the turbine vane assembly of Claim 1, further comprising a metallic inner vane support (Weaver: No. 114) spaced apart radially from the outer mount relative to the axis to locate the plurality of ceramic matrix composite turbine vanes radially between (Weaver: Figure 4), the metallic inner vane support including an inner mount (160) that extends at least partway circumferentially about the axis and at least two fasteners (Weaver: Column 9, Lines 32-33) configured to couple the first and second support spars of the metallic outer vane support to the inner mount to provide a mechanical linkage between the first turbine vane and the second turbine vane and reduce twisting of the turbine vane assembly and adjacent turbine vane assemblies relative to one another during use of the turbine vane assembly in the gas turbine engine.
Regarding Claim 23: Weaver discloses the turbine vane assembly of Claim 22, wherein the outer vane support includes at least two outer mounts (170) having a second outer mount spaced apart circumferentially from a first outer mount (vane assembly comprises a plurality of nozzles 102), and wherein the plurality of support spars includes a first support spar that extends radially inward from the first outer mount through a first turbine vane of the plurality of turbine vanes, a second support spar spaced apart circumferentially from the first support spar relative to the axis that extends radially inward from the first outer mount through a second turbine vane of the plurality of turbine vanes, a third support spar that extends radially inward from the second outer 
Regarding Claim 26: Weaver, as modified by Heitman, discloses the turbine vane assembly of Claim 22, wherein the inner vane support includes at least two inner mounts (160) having a second inner mount spaced apart circumferentially from a first inner mount (vane assembly includes a plurality of nozzles 102), and wherein the plurality of fasteners includes a first fastener configured to couple a first support spar of the plurality of support spars to the first inner mount, a second fastener configured to couple a second support spar of the plurality of support spars to the first inner mount, a third fastener configured to couple a third support spar of the plurality of support spars to the second inner mount, and a fourth fastener configured to couple a fourth support spar of the plurality of support spars to the second inner mount (Weaver: Column 9, Lines 32-33).
Claims 3 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver and Heitman as applied to claims 2 and 1 above, and further in view of Huizenga (US Patent No: 9,915,159).
Regarding Claim 3: Weaver, as modified by Heitman, discloses the turbine vane assembly of Claim 2, wherein the inner mount includes an inner mount platform (160) that extends at least circumferentially partway about the axis between the plurality of ceramic matrix composite turbine vanes; however, Weaver fails to disclose raised interface surfaces spaced circumferentially apart from one another that each extend 
Huizenga teaches a turbine vane assembly (Figure 3, No. 30) comprising an inner mount platform (Figures 3-4, No. 40) with raised interface surfaces (48, 49) spaced circumferentially apart from one another that each extend radially outward from the inner mount platform and engage first and second support spars (Figures 4 & 6, No. 70) to block radial movement of the inner mount platform relative to an outer vane support (60).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the inner mount platform of the vane assembly of Weaver, as modified by Heitman, with raised interface surfaces, as taught by Huizenga, for the purpose of providing engagement between the support spars and the inner mount platform (Column 5, Lines 66-67; Column 6, Line 1).
Regarding Claim 18: Weaver, as modified by Heitman, discloses the turbine vane assembly of Claim 1, further comprising a metallic inner vane support (114; Paragraph [0041], Lines 24-26) spaced apart radially from the outer mount relative to the axis to locate the plurality of ceramic matrix composite turbine vanes radially between (Figure 4), the metallic inner vane support including an inner mount platform (160) that extends at least partway circumferentially about the axis; Weaver, however, fails to disclose at least one locking notch formed in the inner mount platform that receives at least one locking tab formed on an inner end of the second support spar to block radial movement of the metallic outer vane support relative to the metallic inner vane support.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the inner mount platform of the vane assembly of Weaver, as modified by Heitman, with at least one locking notch, as taught by Huizenga, for the purpose of providing engagement between the support spars and the inner mount platform (Column 5, Lines 66-67; Column 6, Line 1).
Regarding Claim 19: Weaver, as modified by Heitman and Huizenga, discloses the turbine vane assembly of Claim 18, wherein the metallic inner vane support further includes a locking pin (Weaver: Column 9, Lines 32-33) that extends through the inner mount platform and into the first support spar to block circumferential rotation of the metallic outer vane support about the axis relative to the metallic inner vane support.
Regarding Claim 20: Weaver, as modified by Heitman and Huizenga, discloses the turbine vane assembly of Claim 19, wherein the metallic inner vane support further includes a rotational stop (Weaver: Column 9, Lines 32-33; Huizenga: Figure 6) that engages an inner end of the first support spar to block rotation of the metallic outer vane support about a spar axis relative to the metallic inner vane support.
Claims 11-12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver and Heitman as applied to claims 1 and 23 above, and further in view of Miller (US Patent No: 7,185,433).
Regarding Claim 11: Weaver, as modified by Heitman, discloses the turbine vane assembly of Claim 1, wherein the metallic outer vane support includes an outer mount platform (170) that extends circumferentially at least partway about the axis and is configured to be coupled to a turbine case of the gas turbine engine (Paragraph [0040], Lines 12-14); however, Weaver fails to disclose a plurality of reinforcement extensions that extend radially outward from an outer surface of the outer mount platform relative to the axis and are configured to minimize resulting stresses in the outer mount platform due to the twisting of the turbine vane assembly.
Miller teaches a turbine vane assembly (Figure 1, No. 10) comprising an outer mount platform (Figure 2, No. 30) with a plurality of reinforcement extensions (38) that extend radially outward from an outer surface of the outer mount platform relative to an axis and are configured to minimize resulting stresses in the outer mount platform due to the twisting of the turbine vane assembly (Column 3, Lines 58-60; Column 5, Lines 32-34).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the outer mount platform of the vane assembly of Weaver, as modified by Heitman, with a plurality of reinforcement extensions, as taught by Miller, for the purpose of strengthening and providing structural reinforcement to the outer mount platform (Column 3, Lines 58-60; Column 5, Lines 32-34).
Regarding Claim 12: Weaver, as modified by Heitman and Miller, discloses the turbine vane assembly of Claim 11, wherein the plurality of reinforcement extensions include a plurality of axially extending reinforcement ribs that extend radially outward 
Regarding Claim 24: Weaver, as modified by Heitman, discloses the turbine vane assembly of Claim 23, wherein the first outer mount and the second outer mount each include an outer mount platform (170) that extends at least partway about the axis and is configured to be coupled to a turbine case (Paragraph [0040], Lines 12-14); however, Weaver fails to disclose a plurality of reinforcement extensions that extend radially outward from an outer surface of the outer mount platform relative to the axis.
Miller teaches a turbine vane assembly (Figure 1, No. 10) comprising an outer mount platform (Figure 2, No. 30) with a plurality of reinforcement extensions (38) that extend radially outward from an outer surface of the outer mount platform relative to an axis and are configured to minimize resulting stresses in the outer mount platform due to the twisting of the turbine vane assembly (Column 3, Lines 58-60; Column 5, Lines 32-34).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the outer mount platform of the vane assembly of Weaver, as modified by Heitman, with a plurality of reinforcement extensions, as taught by Miller, for the purpose of strengthening and providing structural reinforcement to the outer mount platform (Column 3, Lines 58-60; Column 5, Lines 32-34).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver and Heitman as applied to claim 1 above, and further in view of Freeman (US Publication No: 2016/0230576).
Regarding Claim 17: Weaver, as modified by Heitman, discloses the turbine vane assembly of Claim 1, further comprising a metallic inner vane support (Weaver: 114; Paragraph [0041], Lines 24-26) spaced apart radially from the outer mount relative to the axis to locate the plurality of ceramic matrix composite turbine vanes radially between (Weaver: Figure 4), the metallic inner vane support including an inner mount (160) that extends at least partway circumferentially about the axis; Weaver, however, fails to disclose a retainer plate located radially inward of the inner mount that couples to an inner end of the second support spar to block radial movement of the metallic outer vane support relative to the metallic inner vane support and engages an inner end of the first support spar to block rotation of the metallic outer vane support about a spar axis relative to the metallic inner vane support.
Freeman discloses a vane assembly (Figures 2-4, No. 10) for a gas turbine engine (Figure 1, No. 100), wherein the vane assembly comprises a retainer plate (24) located radially inward of an inner mount (146) that couples to an inner end of a second support spar (16) to block radial movement of an outer vane support (22) relative to an inner vane support (14) and engages an inner end of a first support spar (16) to block rotation of the outer vane support about a spar axis relative to the metallic inner vane support (Figures 2-4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the vane assembly of Weaver, as .
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of Freeman.
Regarding Claim 31: Weaver discloses the turbine vane assembly of Claim 21, further comprising an inner vane support (114) spaced apart radially from an outer mount (170) included in the outer vane support relative to the axis to locate the plurality of turbine vanes radially between (Figure 4), the inner vane support including an inner mount (160) that extends at least partway circumferentially about the axis;  Weaver, however, fails to disclose a retainer plate located radially inward of the inner mount that couples to an inner end of a first support spar included in the plurality of support spars to block radial movement of the outer vane support relative to the inner vane support and engages an inner end of a second support spar included in the plurality of support spars to block circumferential movement of the outer vane support relative to the inner vane support.
Freeman discloses a vane assembly (Figures 2-4, No. 10) for a gas turbine engine (Figure 1, No. 100), wherein the vane assembly comprises a retainer plate (24) located radially inward of an inner mount (146) that couples to an inner end of a first support spar (16) to block radial movement of an outer vane support (22) relative to an inner vane support (14) and engages an inner end of a second support spar (16) to block circumferential movement of the outer vane support relative to the inner vane support (Figures 2-4).
.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of Huizenga.
Regarding Claim 33: Weaver discloses the turbine vane assembly of Claim 32; however, Weaver fails to disclose the inner vane support further including at least one locking notch formed in the inner mount platform that receives at least one locking tab formed on an inner end of a second support spar included in the plurality of support spars to block radial movement of the outer vane support relative to the inner vane support.
Huizenga teaches a turbine vane assembly (Figure 3, No. 30) comprising an inner mount platform (Figures 3-4, No. 40) with at least one locking notch (48, 49) formed in the inner mount platform that receives at least one locking tab (76) formed on an inner end of the second support spar (Figures 4 & 6) to block radial movement of the outer vane support relative to the inner vane support (Figures 4 & 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the inner mount platform of the vane assembly of Weaver with at least one locking notch, as taught by Huizenga, for the purpose of providing engagement between the support spars and the inner mount platform (Column 5, Lines 66-67; Column 6, Line 1).
Allowable Subject Matter
Claims 4-10, 13-16, 25, and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a turbine vane assembly with an inner mount including an inner mount platform and raised interface surfaces, the raised interface surfaces spaced circumferentially apart, extend radially outward from the platform and include anti-rotation pegs that each extend radially outward from the surfaces and into a corresponding spar to block twisting of the inner mount.  The prior art also fails to disclose a turbine vane assembly comprising a first mating feature that engages an inner end of a first support spar to block rotation of an outer vane support and a second mating feature that couples to an inner end of a second support spar to block radial movement of the outer vane support, the first mating feature comprising a rotational stop and a radial locator and the second mating feature comprising a plurality of bayonet notches (said structure of the first and second mating features is from the specification, due to the invocation of 35 U.S.C. §112(f) by the limitations “first/second mating feature”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL L SEHN/Primary Examiner, Art Unit 3745